Citation Nr: 1736260	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-14 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for carcinomas involving the liver and bowel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981, and from August 1983 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).

In May 2016, the Board issued a decision denying the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court issued a joint motion for remand (JMR) which vacated and remanded the May 2016 Board decision.  The case has now returned to the Board for further appellate review.

In August 2017, the Veteran submitted a letter from his physician in support of a  Motion to Advance on the Docket due to serious illness.  This motion is granted, and the appeal has been appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the May 2017 JMR, the Court found that vacatur and remand were warranted because the Board did not support its finding that VA satisfied its duty to assist the Veteran.  Specifically, the Court found that there were treatment records from the Fort Myers VA clinic which the Veteran had referenced, but that had not been associated with the file.  Thus, a remand is necessary to obtain those records.

The Court also found that the Board did not adequately explain why the Veteran was not provided with an in-person VA medical exam.  The October 2013 Board remand directed the AOJ to arrange for the Veteran to have a VA examination to determine the etiology of the carcinomas at issue, however such an examination was never provided.  The Court noted that the Board did not consider specific guidance with regard to claims involving contaminated drinking water at Camp Lejeune when rendering its determination that a VA examination was unnecessary.  As such, a remand is necessary to provide the Veteran with an adequate VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.  Specifically, the AOJ should obtain all treatment records from Fort Myers VA Clinic that have not yet been associated with the file.  The AOJ should also obtain any updated VA treatment records from Bay Pines VA Medical Center (VAMC) that have not yet been associated with the file.

2. Then, the AOJ should arrange for the Veteran to be afforded a VA examination in order to determine the etiology of the carcinomas at issue.  The claims file must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should express an opinion as to whether it is at least as likely as not (50 percent or better probability), that the carcinomas at issue began during service or are otherwise etiologically related to the Veteran's active service, to include his exposure to contaminated drinking water at Camp Lejeune from 1979 to 1981.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian. 

A copy of TL 11-03 (Revised) and Appendices A through D must be provided to the examiner, together with any subsequent directives containing relevant updated information.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to speculation, the examiner should provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. 
§ 3.655.

4. After undertaking any other development it determines to be warranted, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

